DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 04/21/2022, with respect to claims 1 and 4-20 have been fully considered and are persuasive.  The rejection of claims 1 and 4-20 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
An updated search for patent publication prior art references in PE2E Search and non-patent literature prior art references in Google Scholar, IEEE Xplore and STIC has been conducted, and the prior art made of record does not fairly teach or suggest teaching the subject matter as described by the combination of limitations recited in independent claims 1, 19 and 20. Thus, the independent claims are allowed, and the dependent claims being definite, further limiting, and fully enabled by the specification are also allowed.  Claims 1 and 4-20 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations as disclosed by the independent claims of the instant invention:   

Billa (US 2020/0169268) discloses processing packets of information for data compression in the fields of networking and storage; 
Bjorner (US 2008/0133536) discloses  scalable differential compression of network data; 
Blaettler (US 2017/0250708) discloses improved data for high-throughput compression of data; 
Cassetti (US 10,224,957) discloses hash-based data matching enhanced with backward matching for data compression; 
Chang (US 10,476,518) discloses lossless data compression; 
Douglis (US 10,216,754) discloses balancing data compression and read performance of a storage system; 
Heng (US 9,647,682) discloses a data compression technique such a dictionary-type compression method; 
Lin (US 9,367,557) discloses improving data compression of a file within a storage system;
Lu (US 9,411,815) discloses improving data compression of a deduplicated storage system;
Narasimha (US 2016/0371292) discloses inline compression and deduplication by receiving a subset of data from a data stream, selecting a reference data block corresponding to the subset of data, comparing a first hash value computed for the subset of data to a second hash value computed for the reference data block and generating a compressed representation of the subset of data utilizing a detected match between the first hash value and the second hash value; and 
Wallace (US 9,514,146) discloses improving data compression of a storage system in an online manner.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166